DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “mounting means” in claims 9-13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliott et al. (2009/0229160).
In reference to claim 1, Elliott discloses an adapter for shouldering a firearm, the firearm having a recoil tube, the recoil tube having a rearward end, the adapter for shouldering a firearm comprising: 
(a) a base (figures 2-4, base 205); 
(b) a recoil tube stop fixedly attached to or formed wholly with the base (figures 2-4, esp. fig. 4, the stop is the portion defining channel 220); 
(c) a socket underlying the recoil tube stop, the socket being fitted for receiving the recoil tube's rearward end (figures 2-4, esp. fig. 3, the socket 210 receives ball 110; figure 4 shows socket 210 underlies the stop); and 
(d) mounting means connected to the base, the mounting means being adapted for holding the base upon a rifleperson's upper torso (paragraph 60, last sentence; figures 5-7 and 9, body-borne vest or shirt).

In reference to claim 2, Elliott discloses the claimed invention (figures 2-4 shows that the portion of 205 that defines channel 220 is U-shaped; see marked-up figures, below).

    PNG
    media_image1.png
    330
    500
    media_image1.png
    Greyscale

Marked-up Figure 2

    PNG
    media_image2.png
    406
    465
    media_image2.png
    Greyscale

Marked-up Figure 4

In reference to claim 3, Elliott discloses the claimed invention (figure 4, the web defines channel 220, are arms are shown extending downward from channel 220 on each side thereof).
In reference to claim 4, Elliott discloses the claimed invention (figure 4: the downward-facing planar surface shown as defining the top of channel 220).
In reference to claim 5, Elliot discloses the claimed invention (figure 4, channel 220 and the wider channel there-below constitute a downwardly opening throat, as claimed).
In reference to claim 6, Elliott discloses the claimed invention (figures 2-4; in figure 4, the forward direction can be considered out of the page).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Michaux (8056778).
Elliott discloses the claimed invention, except for the mounting means comprising a matrix of straps. However, Elliott states that the mounting means can take form of a belt or strap or any other suitable means for mounting the base proximate a user’s shoulder (paragraph 60; figures 5-7 and 9). Further, Michaux teaches that it is known to utilize a matrix of straps to provide a mounting means for a shouldering adapter, in a manner that provides quick-and-easy, selective outfitting (figure 3, straps 24, 26, and 27). Thus, it would have been obvious to one of ordinary skill in the art to form the mounting means of Elliott as a matrix of straps, in order to provide a mounting means that allows for quick-and-easy, selective outfitting.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Michaux and further in view of Johnson et al. (5924613).
In reference to claim 10, Elliott in view of Michaux makes obvious the claimed invention, except for wherein the mounting means further comprise a plate and a fastener, wherein the fastener interconnects the base and the plate. It is noted that Elliott discloses that the base can be mounted to a variety of generally flexible, body-borne mounting means, as set forth above, but fails to explicitly state how the base is connected to the mounting means. Thus, a person of ordinary skill in the art would be required to select a known means for connecting a generally rigid structure, like the base of Elliott, to a generally flexible, body-borne mounting means.
Johnson teaches a known means for connecting a generally rigid structure to a generally flexible, body-borne mounting means, within in the context of the firearm art. Specifically, Johnson teaches that such a mounting means can be provided with a plate and a fastener, wherein the fastener interconnects a base of a rigid structure to be mounted and the plate, in order to provide secure, selective attachment of the rigid structure to the mounting means (figures 1, 2, 6, and 7: mounting means 104 or 106, plate 30, 32, or 34, and fasteners 38, which interconnect with flanges 56,58 of a rigid structure 60 to connect the rigid structure to the plate). Thus, it would have been obvious to one of ordinary skill in the art to form the mounting means with a plate and a fastener, wherein the fastener interconnects the base and the plate, in order to provide secure, selective attachment of the base with the mounting means in a known manner.
In reference to claim 11, Elliott in view of Michaux and further in view of Johnson (the modified Elliott) makes obvious the claimed invention, since Johnson teaches that the plate is affixed to the flexible mounting means via fixed stitching (column 3, lines 32-38).
In reference to claim 12, the modified Elliott makes obvious the claimed invention, as set forth above (see Johnson, slide ridges 38 having channels 52 and 54).
In reference to claim 13, the modified Elliott makes obvious the claimed invention (Michaux: figure 3, quick release fastener 25).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schuler (4243165), Davis (3708801), Burgess (476246), Huang (9746282), Rorrer (D777424), Mitchell (2011/0083353), Dalton (2012/0279108), Borkowski (2014/0075819), Ray (2018/0187990), Schiedeman (2019/0368839), and Barth (EP 3401630 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641